DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the instant case, applicant claims “….using an electrically conductive adhesive (ECA) material to mechanically connect the first plurality of strips together; …. And repairing the solar module apparatus with a replacement photovoltaic strip by changing a state of the ECA material.” It is not clear, which state of the ECA material will change. It is the examiner position that the ECA material has physical/mechanical and electrical states, which can be changed due to certain conditions. It is not also clear, form the claim language if applied voltage and current are the cause for the ECA state change. Appropriate correction is required.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 10 recites the limitation “after the thermal energy is applied to the ECA” in line 1. There is insufficient antecedent basis for this limitation in-bold in the claim.
 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In the instant case, Daniel (US 2011/0290304) discloses photovoltaic modules on a textile substrate, wherein conducting fibers may be nylon fibers which have been coated by electro or electroless plating with nickel or copper.  Electrical conductivity of textiles can also be achieve by sewing conductive wires into the fabric, by gluing conductive wires or conductive traces to the fabric such as by hot-melt glue, by printing conductive traces onto the fabric such as by screen printing of silver paste, by transfer printing, such as thermal transfer, of conductive traces.
Chung (US 2011/0300664) discloses solar cell interconnection for a PV module, wherein electrical connections may be provided by melt flowable electrically conductive molecularly flexible thermoplastic adhesive or by metal strips or by both.
Krajewski (US 2012/0138117) discloses a thermoplastic wirenetwork support for photovoltaic cells and a method of making a solar cell module, wherein a surface and providing an interconnect wire network assembly including a conductive wire network, and establishing an electrical contact between a portion of the conductive wire network and the surface of the photovoltaic cell. When the contact is established the conductive wire network is aligned in a predetermined manner with respect to the photovoltaic cell. By providing a thermoplastic polymer in a molten state involves melting the thermoplastic polymer by passing an electrical current through the conductive wire network.  In the same or other embodiments, providing a thermoplastic polymer in a molten state involves heating the surface of the photovoltaic cell. Establishing an electrical contact and/or providing a thermoplastic polymer may involve passing a pre-aligned stack of the photovoltaic cell and the interconnect wire network assembly through a set of heated nip rollers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898